IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


PENNYMAC HOLDINGS, LLC F/K/A                 : No. 168 WM 2018
PENNYMAC MORTGAGE INVESTMENT                 :
TRUST HOLDINGS I, LLC                        :
                                             :
                                             :
              v.                             :
                                             :
                                             :
CHRISTINE SMITH, IN HER CAPACITY             :
AS HEIR OF FREDDIE BANKS,                    :
DECEASED FREDERICK H. BANKS, IN              :
HIS CAPACITY AS HEIR OF FREDDIE              :
BANKS, DECEASED THE UNITED                   :
STATES ATTORNEY FOR THE                      :
WESTERN DISTRICT OF PA UNKNOWN               :
HEIRS, SUCCESSORS, ASSIGNS, AND              :
ALL PERSONS, FIRMS, OR                       :
ASSOCIATIONS CLAIMING RIGHT,                 :
TITLE OR INTEREST FROM OR UNDER              :
FREDDIE BANKS, DECEASED                      :
                                             :
                                             :
PETITION OF: FREDERICK H. BANKS              :


                                       ORDER



PER CURIAM
     AND NOW, this 21st day of February, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.